Citation Nr: 1123357	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-48 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for bilateral hearing loss.

A video conference hearing was held in February 2011 with the Veteran in Des Moines, Iowa, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

Initially, the Board notes that the Veteran and his representative referred to various pieces of evidence during the Veteran's Board hearing in February 2011.  This evidence included photographs and lay statements from the Veteran's acquaintances.  The record was held open for 30 days to allow this evidence to be submitted.  However, no additional evidence has been associated with the claims file since the Veteran's hearing.  Therefore, on remand, the Veteran should be afforded the opportunity to submit this evidence for consideration.

The Board also notes that the Veteran was afforded a VA examination in January 2010.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and conducted a physical examination.  Based on these findings, she concluded that the Veteran had current bilateral hearing loss that was less likely than not related to service based on the Veteran's report that he had good hearing in his mid 30's, progressive decline of hearing reportedly noted on yearly employee audiograms, and family complaint of hearing problems starting about 20 years earlier.  

During his examination, the Veteran reported a history of military noise exposure that included weapons fire and heavy equipment.  However, during his February 2011 hearing, the Veteran testified that he sustained substantial acoustic trauma while in close proximity to a large explosion of ammunition.  He did not report this incident during his initial examination.  He is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  Moreover, while the Veteran reported being told he had good hearing at age 35, the Veteran's spouse testified that she observed decreased hearing acuity in the Veteran after he returned from service.  Finally, after his examination, the Veteran submitted records of employment-related hearing tests dating back to 2000 which the VA examiner had not reviewed.

In light of this new evidence, the claim should be remanded for a supplemental opinion to allow the VA examiner in this case to review the additional evidence and opine as to whether the Veteran's current hearing loss is at least as likely as not related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should inform the Veteran that he may submit additional evidence in support of his claim including the photographs and lay statements referenced at the February 2011 Board hearing.

2.  After receipt of any evidence requested pursuant to paragraph number one (1) above, the claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the January 2010 VA audiological examination in this case.  Upon review, she should provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is the result of noise exposure in service.  The examiner should review the entire record, particularly the Veteran's testimony regarding his exposure to a large ammunition explosion in service, as well as the testimony of his wife, employment-related audiological testing, and any additional evidence submitted by the Veteran, and provide a complete rationale for all opinions offered.  

If the VA examiner is not available, the Veteran should be scheduled for another examination to provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is related to noise exposure in service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is related to noise exposure in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


